MDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 including depending claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “one of the sleeve portion”. The bolded phrase makes the claimed limitation indefinite, because there is only one sleeve portion recited previously in the claim. It is not clear the bolded limitation refers to which one of the sleeve portion. More clarification is required.

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However claim 8 cannot be allowed at this time, because they are depending on claim 1 which is rejected under 112(b) rejection, therefore claim 1 needs to be rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4-7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Joung (Publication “experimental study on the loop heat pipe with a planar bifacial wick structure”, 10/2007), in view of Wang (Translation of CN 101021392 A), and in view of Kiso (2019/0234692 A1).

Claim 1: Joung disclose a heat dissipation device (i.e., FIG.4), comprising: 
a first pipeline (i.e., liquid line 1 used as first pipeline) configured to circulate a first fluid (i.e., first fluid through liquid line 1); and 
a second pipeline (i.e., vapor line 2 used as second pipeline) configured to circulate a second fluid (i.e., second fluid through vapor line 2) and

    PNG
    media_image1.png
    402
    544
    media_image1.png
    Greyscale

Joung discloses the claimed limitations in claim 1, but fails to disclose a sleeve portion is sleeve with a part of the first pipeline to form a circulation tunnel between the sleeve portion and a part of the first pipeline, one of the sleeve portion and the part of the first pipeline comprising: a first surface configured to contact the first fluid; and a second surface configured to contact the second fluid.
However, Wang teaches a sleeve portion (i.e., sleeve outer tube 3) is sleeve with a part (i.e., inherent) of a first pipeline (i.e., 5) to form a circulation tunnel (i.e., sleeve 3 forming circulating tunnel) between the sleeve portion (i.e., 3) and a part (i.e., inherent) of the first pipeline (i.e., 5), one of the sleeve portion (i.e., 3) and the part (i.e., inherent) of the first pipeline (i.e., 5) comprising: a first surface (i.e., inherent see annotated by examiner in FIG.1) configured to contact a first fluid; and a second surface (i.e., inherent see annotated by examiner in FIG.1) configured to contact a second fluid (i.e., see FIG.1) for the purpose of providing heat exchange between two working fluids in a sleeved structure in order to provide maximum heat exchange.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Joung to include a sleeve portion is sleeve with a part of the first pipeline to form a circulation tunnel between the sleeve portion and a part of the first pipeline, one of the sleeve portion and the part of the first pipeline comprising: a first surface configured to contact the first fluid; and a second surface configured to contact the second fluid as taught by Wang in order to provide heat exchange between two fluids in a sleeved structure in order to provide maximum heat exchange.














[AltContent: textbox (First surface (inner surface))]
[AltContent: textbox (Second surface (outer surface))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    490
    610
    media_image2.png
    Greyscale


Further, Joung fails to disclose the part of the first pipeline comprising: a second surface having a plurality of protruding strips.
Further, Kiso teaches a part of a pipeline (i.e., 12) comprising: a surface (i.e., inherent see FIG.10B) having a plurality of protruding strips (i.e., paragraph [82]: portions/recesses 51 have form of parallel strips FIG.10B) for the purpose of maintaining the strength of the pipe and reducing pressure loss of the working fluid (paragraph [82]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Joung to include the part of the first pipeline comprising: a second surface having a plurality of protruding strips as taught by Kiso in order to maintain the strength of the pipe and to reduce pressure loss of the working fluid.


    PNG
    media_image3.png
    102
    322
    media_image3.png
    Greyscale

Claim 2: Joung as modified discloses the apparatus as claimed in claim 1, wherein the first surface (Wang i.e., annotated by examiner in FIG.1) has a plurality of sharp points (Kiso i.e., annotated by examiner in FIG.10B below; the surface has sharp points).


    PNG
    media_image4.png
    316
    690
    media_image4.png
    Greyscale


Claim 3: Joung as modified discloses the apparatus as claimed in claim 1, wherein the first surface (Wang i.e., annotated by examiner in FIG.1) has at least one groove (Kiso i.e., annotated by examiner in FIG.10B below; groove formed in surface to enhance heat transfer), the at least one groove (Kiso i.e., annotated by examiner in FIG.10B below) located on a side (i.e., inherent; see FIG.10B below) of the first surface (Wang i.e., annotated by examiner in FIG.1), and the at least one groove substantially extends along the one of the sleeve portion (Wang i.e., 3) and the part of the first pipeline (Joung i.e., liquid line 1 used as first pipeline) and is circumferentially arranged.

    PNG
    media_image5.png
    352
    680
    media_image5.png
    Greyscale

Claim 4: Joung as modified discloses the apparatus as claimed in claim 1, wherein the protruding strips (Kiso i.e., paragraph [82]: portions/recesses 51 have form of parallel strips FIG.10B) are spiral and are sequentially arranged. 
 
Claim 5: Joung as modified discloses the apparatus as claimed in claim 1, wherein the protruding strips (Kiso i.e., paragraph [82]: portions/recesses 51 have form of parallel strips FIG.10B) substantially extend along an extending direction of the one of the sleeve portion (Wang i.e., 3) and the part of the first pipeline (Joung i.e., liquid line 1).  

Claim 6: Joung as modified discloses the apparatus as claimed in claim 1, further comprising an input portion (Wang i.e., input portion is inherent is where the input arrow shown) and an output portion (Wang i.e., output portion is inherent is where the output arrow shown) that are connected to the sleeve portion (Wang i.e., 3) respectively.  

Claim 7: Joung as modified discloses the apparatus as claimed in claim 6, wherein the sleeve portion (Wang i.e., 3) is sleeved outside the part (i.e., inherent) of the first pipeline (Wang i.e., 5), the circulation tunnel (Wang i.e., sleeve 3 forming circulating tunnel) is configured to circulate the second fluid (Joung i.e., second fluid through vapor line 2), the first surface (Wang i.e., inherent see annotated by examiner in FIG.1) is located on an inner side (i.e., inherent) of the first pipeline (Wang i.e., 5), and the second surface (Wang i.e., inherent see annotated by examiner in FIG.1) is located on an outer side (i.e., inherent) of the first pipeline (Wang i.e., 5).  

    PNG
    media_image6.png
    564
    608
    media_image6.png
    Greyscale

Claim 9: Joung as modified discloses the apparatus as claimed in claim 1, further comprising an evaporator (i.e., evaporator see FIG.4) connected to two sides (i.e., inherent) of the first pipeline (i.e., 1).  

Claim 10: Joung as modified discloses the apparatus as claimed in claim 1, wherein the first fluid is a refrigerant (i.e., methyl alcohol) and the second fluid is water (i.e., distilled water) (further concerning a recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding utilizing working fluids such as “refrigerant” and “water”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to heat dissipating apparatus:
Lin (2021/0156620 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        /HENRY T CRENSHAW/Primary Examiner, Art Unit 3763